CARPENTER, District Judge.
The respondents, in support of their demurrer, argue that the bill should set out the nature of the patented invention, or at least should make the specification of the letters patent a part of the bill in express words. But it seems to be settled, at least in the practice of the federal courts, that proferí of an instrument, such as this bill makes, is sufficient to make such instrument a part of the bill. Bogart v. Hinds, 25 Fed. Rep, 484; American Bell Tel. Co. v. Southern Tel. Co., 34 Fed. Rep. 803. This demurrer must therefore be overruled, and the respondents or: dered to answer over.